department of the treasury internal_revenue_service washington d c date number release date cc intl br1 wta-n-114343-99 uilc internal_revenue_service national_office field_service_advice memorandum for senior technical reviewer cc intl br1 w edward williams subject from this field_service_advice responds to a request made by your office on date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend corp a corp b corp c corp d corp e year year year group wta-n-114343-99 date a date b treaty treaty article a article b article c article d article e issues whether the royalties received by corp a from corp c are exempt from withholding under sec_881 and sec_1442 of the code pursuant to article a of treaty whether the royalties received by corp b from corp a are subject_to_withholding under sec_881 and sec_1442 of the internal_revenue_code pursuant to article a of treaty whether the royalties received by corp b from corp d are exempt from withholding under sec_881 and sec_1442 of the code pursuant to article a of treaty conclusions wta-n-114343-99 if corp a qualifies for benefits under treaty the royalties paid to it by corp c attributable to the use of or right to use an intangible in the united_states are exempt from u s taxation if corp a is not entitled to treaty benefits such royalties would be subject_to u s income_tax only if corp c is a conduit or the principles of revrul_80_362 apply royalties paid to corp b by corp a attributable to use of or right to use an intangible in the united_states are subject_to u s income_tax only if one of the circumstances in article a of treaty applies royalties paid to corp b by corp d attributable to use of or right to use an intangible in the united_states are subject_to u s income_tax unless corp b is entitled to the benefits of article a of treaty facts pursuant to an agreement dated date a between corp a a country corporation and corp b also a country corporation corp b granted to corp a the exclusive rights to exploit throughout the world during a term that included the years year through year certain master recordings embodying the recorded performances of group corp a sublicensed to certain of its affiliates the right to distribute the group recordings in various territories throughout the world including the united_states pursuant to licensing agreements between corp a and corp c a country corporation and between corp c and corp e a u s_corporation royalties were paid_by corp e to corp c the royalties were then paid_by corp c to corp a which in turn paid the royalties to corp b in addition pursuant to a licensing agreement between corp b and corp d a u s_corporation granting corp d certain worldwide rights corp b received royalties for_the_use_of group 1-related intangibles in the united_states 1the existence of these licensing agreements has not been established further it is not clear that your office is treating the group of which corps a c and e are members as separate from the group of which corp b is a member or alternatively both groups as one taxpayer 2in a statement dated date b corp a denies under penalties of perjury ever receiving or having the right to receive any royalties with respect to the exploitation of the recordings in the united_states in a letter dated date b the taxpayer’s representative states that corp b received no royalties from corp a during the years year through year attributable to exploitation of the recordings in the united_states 3we note that corp b denies that any of the royalties received from corp d were attributable to use of the intangibles in the united_states wta-n-114343-99 law and analysis whether corp a qualifies for treaty benefits in general sec_861 and sec_862 treat royalties as having a source in the place of use of the property for which the royalties are paid pursuant to this place-of-use test sec_861 provides that royalties from property located in the united_states or from any interest in such property will be treated as income_from_sources_within_the_united_states specifically sec_861 treats as gross_income from sources within the united_states royalties from property located in the united_states or from any interest in such property including royalties for_the_use_of or for the privilege of using in the united_states patents copyrights secret processes and formulas goodwill trade-marks trade brands franchises and other like property u s source royalties paid to a foreign_corporation not connected with a u s business are subject_to a percent tax see sec_881 and sec_1442 the percent rate_of_tax may be lowered or eliminated pursuant to the terms of an income_tax treaty article a of treaty provides that royalties arising in one of the states and beneficially owned by a resident of the other states shall be taxable only in that other state however article b of treaty limits indirect use of treaty by persons who are not entitled to its benefits by reason of residence in the united_states country or in some cases countries other than the united_states and country if corp a qualifies for treaty benefits the royalties paid to it by corp c are exempt from u s taxation article b sets forth various requirements for entitlement to benefits under treaty set forth below is a discussion of the requirements corp a must satisfy in order to qualify for treaty benefits as the discussion indicates determining whether corp a qualifies for treaty benefits would require substantial additional factual development article b of treaty provides that a resident of country is entitled to the benefits of treaty if it is engaged in the active_conduct_of_a_trade_or_business in 4there is no indication that any of the foreign_corporations involved in this case are engaged in a u s trade_or_business therefore the issue of whether any of the u s source royalties are effectively connected with a u s trade_or_business and therefore not subject_to_withholding does not arise 5assuming that the royalties derived from corp e are beneficially owned by corp c they would be exempt from u s taxation pursuant to article e of treaty wta-n-114343-99 its country of residence and either the income from the other country is derived in connection with that trade_or_business and is substantial in relation to the activity producing the income or the income is incidental to that trade_or_business the term active trade_or_business is not specifically defined in article b however treasury’s technical explanation of treaty provides that the regulations issued under code sec_367 will be used to define the term sec_367 in general terms provides that transfers of assets to foreign_corporations will be taxable an exception exists for transfers of assets that constitute an active trade_or_business in the context of royalties the sec_367 regulations provide that the principles under sec_1_954-2 without regard to whether the rents or royalties are received from an unrelated_person will apply sec_1 a - 2t b sec_1 d provides that royalties will be considered to be derived from the active_conduct_of_a_trade_or_business in two circumstances in the first the property must be property that the licensor has developed created or produced or has acquired and added substantial value to this applies only if the licensor is regularly engaged in the development creation production of or in the acquisition of and addition of substantial value to intangible_property sec_1_954-2 the performance of marketing functions will not be considered to add substantial value to property sec_1_954-2 in the second set of circumstances in which royalties will be considered to be derived from the active_conduct_of_a_trade_or_business the property being licensed must be property that is licensed as a result of the performance of marketing functions by the licensor sec_1_954-2 the licensor active through its own staff of employees located in a foreign_country must maintain and operate an organization in that country that is regularly engaged in the business of marketing and servicing the licensed property the organization must be substantial in relation to the amount or royalties derived from the licensing of such property whether an organization in a foreign_country is substantial in relation to the amount of royalties it receives is determined based on all of the facts and circumstances sec_1_954-2 however an organization will be considered substantial in relation to the amount of royalties if active licensing expenses equal or exceed percent of the adjusted licensing profit adjusted licensing profit means the gross_income of the licensor from royalties reduced by the amounts set forth in sec_1_954-2 the term active licensing expenses means the deduction incurred by an organization of the licensor in a foreign_country that are properly allocable to royalty income and that would be allowable under sec_162 to the licensor if it were a domestic_corporation sec_1_954-2 certain deductions are not allowed wta-n-114343-99 as previously noted even if corp a is engaged in an active trade_or_business in country the royalties received by it must be either derived in connection with that trade_or_business and substantial in relation to the activity producing the royalties or the royalties must be incidental to that trade_or_business article b a of treaty the royalties received by corp a are derived in connection with a trade_or_business if the income-producing activity in the united_states is a line_of_business which forms a part of or is complementary to the trade_or_business of corp a in country article b b of treaty the technical explanation to treaty provides that royalties generally will be considered to be derived in connection with the trade_or_business to which the underlying intangible_property is attributable article b c of treaty provides that whether the trade_or_business of corp a is substantial will generally be determined by reference to its proportionate share of the trade_or_business in the united_states the nature of the activities performed and the relative contributions made to the conduct of the trade_or_business in both the united_states and country the trade_or_business of corp a will be deemed to be substantial if for the preceding_taxable_year year the average of the ratios for the following three factors exceeds percent and each of the ratios exceeds percent provided that for any separate factor that does not meet the percent test in the first preceding_taxable_year the average of the ratios for that factor in the three preceding_taxable_years may be substituted i ii iii the ratios of the value of assets used or held for use in the active_conduct of the trade_or_business by the income recipient in country to all or as the case may be the proportionate share of the value of such assets so used or held for use by the trade_or_business producing the income in the united_states the ratio of gross_income derived from the active_conduct of the trade_or_business by the income recipient in country to all or as the case may be the proportionate share of the gross_income so derived by the trade_or_business producing the income in the united_states and the ratio of the payroll expense of the trade_or_business for services performed within country to all or as the case may be the proportionate share of the payroll expense of the trade_or_business for services performed in the united_states the royalties derived from the united_states are incidental to the trade_or_business of corp a if the income is not derived in connection with a trade_or_business of either company and the production of the income facilitates the conduct of the trade_or_business of the companies in country for example the investment of the working_capital of such trade_or_business article b d of treaty wta-n-114343-99 in addition corp a may not be eligible for the benefits of treaty if it is a conduit company as defined in article b article b c iii c of treaty provides that in the case of a company that is a resident of country treaty benefits shall apply only if the company is not a conduit company as defined in subparagraph m subparagraph m provides that the term conduit company means a company that makes payments of interest royalties and any other_payments included in the definition of deductible payments as defined in subparagraph c in an amount equal to or greater than percent of its aggregate receipts of such items during the same taxable_year subparagraph c provides that the term deductible payments includes payments for interest or royalties as previously noted substantial factual development would be required to determine whether corp a satisfies the above described requirements and therefore is entitled to the benefits of article a of treaty if corp a does not qualify for treaty benefits if corp a does not qualify for benefits under treaty then the royalties paid to it by corp c are subject_to u s taxation under either of two arguments first the service may rely on the anti-conduit_regulations set forth in sec_1_881-3 conduit financing arrangements of the income_tax regulations for any u s source royalties received by corp a from corp c after date the effective date of the regulations in general sec_1_881-3 provides the service with the authority to disregard the participation of one or more intermediate entities when these entities are acting as conduit entities in a financing_arrangement a financing_arrangement is a series of two or more financing transactions including a license7 involving a financing_entity the licensor here corp a and a financed entity the licensee here corp e when the arrangement is effected through one or more intermediate entities corp c sec_1_881-3 when the intermediate_entity and either the financing_entity or the financed entity are related the service may determine that the intermediate_entity is a conduit_entity and disregard the entity accordingly if the service can establish either that corp c and corp e are related or that corp c and corp a are related then corp c may be disregarded and the royalties received by corp a would be treated as having been received directly from corp e thereby subjecting them to u s taxation sec_1_881-3 alternatively the service may rely on revrul_80_362 1980_2_cb_208 in revrul_80_362 the commissioner dealt with cascading royalties 6for taxable years prior to the effective date of the regulations the service may rely on prior case law involving conduit situations sec_1_881-3 8the term related is defined in sec_1_881-3 wta-n-114343-99 for_the_use_of intangible_property in the united_states in the revenue_ruling a nonresident_alien_individual residing in a foreign_country with which the united_states had no income_tax treaty licensed u s rights on a patent to an unrelated dutch corporation the dutch corporation relicensed the patent to a u s_corporation royalties paid to the dutch corporation by the u s_corporation were exempt under the prior country treaty however revrul_80_362 holds that the royalties paid_by the dutch corporation to the alien individual in the non-treaty country are subject_to the percent u s tax imposed by sec_871 which the dutch corporation was required to withhold revrul_80_362 embodies the place-of-use test of sec_861 and sec_862 ie since the royalties paid_by the dutch company to the taxpayer were for the privilege of using a patent in the united_states the royalties were u s source income under sec_861 and as such subject_to_withholding assuming that the relevant facts can be established revrul_80_362 applies to the instant case and supports imposition of the tax provided for in sec_881 on the royalties paid_by corp c to corp a we note that the right to tax a cascading royalty was successfully challenged by a netherlands corporation in 107_tc_161 wherein the tax_court refused to apply revrul_80_362 therefore the commissioner would face litigation hazards in the tax_court should an income_tax deficiency be determined on the basis of revrul_80_362 taxation of royalties paid to corp b by corp a we note that even if corp a qualifies for benefits under treaty article a provides for u s taxation of royalties paid_by a resident of country to another person under certain specified circumstancesdollar_figure article a provides for u s taxation of royalties paid_by a resident of country in the following circumstances a b c the royalties are paid to a resident_of_the_united_states the royalties are attributable to a permanent_establishment or a fixed_base situated in the united_states the contract under which the royalties are paid was concluded in connection with a permanent_establishment or a fixed_base which country payer has in the united_states and the royalties are 9no action on decision has been issued with respect to the case 10it should be noted that article a supports the place-of-use test embodied in sec_861 article a limits those instances where u s tax may be imposed on royalties paid_by a netherlands resident wta-n-114343-99 borne by such permanent_establishment or fixed_base and are not paid to a country resident or d the royalties are paid in respect of intangible_property used in the united_states and not paid to a resident of country but only where the payer has also received a royalty paid_by a resident_of_the_united_states or borne by a permanent_establishment or fixed_base situated in the united_states in respect of the use of the property in the united_states and provided that the use of the intangible_property in question is not a component part of nor directly related to the active_conduct_of_a_trade_or_business in which the payer is engaged within the meaning of paragraph of article b the taxpayer asserts none of the exceptions set forth above apply to the payment of royalties to corp b by corp a as follows since corp b is not a u s resident exception a does not apply since corp b did not have a permanent_establishment or fixed_base in the u s to which the amounts in question were attributable exception b does not apply since the payee corp b is a country resident neither exception c nor exception d appliesdollar_figure regarding exception a there presently is no information indicating that corp b is a resident of the united statesdollar_figure regarding exceptions b c and d there presently is no information indicating that either corp a or corp b had a permanent_establishment or fixed_base in the united states13 or that corp b is not a resident of country for purposes of treaty dollar_figure accordingly assuming that the taxpayer’s factual assertions are correct u s income_tax may not be imposed on the royalties paid to corp b by corp a pursuant to article a of the treaty royalties received by corp b from corp d as previously noted corp b received royalties from corp d pursuant to a licensing agreement granting corp d certain worldwide rights to group 1-related intangibles the taxpayer has denied that any of the royalties received pursuant to 11see page of letter from taxpayer’s representative dated date b 12in general article c of treaty provides with respect to corporations that the term resident of one of the contracting states means any person who under the laws of that state is liable to tax therein by reason of his place of management and who otherwise qualifies for treaty benefits under article b of treaty 13whether corp a has a permanent_establishment or fixed_base in the united_states would be determined under article d of treaty 14we note in this regard that corp b must be a resident entitled to all of the benefits of treaty and therefore must qualify under article b of treaty wta-n-114343-99 the agreement were for_the_use_of the intangibles in the united_states emphasizing that the agreement granted certain worldwide rights to corp d for_the_use_of intangibles in the united statesdollar_figure as explained above sec_861 treats as u s source income any royalties received for use of an intangible in the united_states as well as any royalties for the privilege of using intangibles in the united_states if you have any further questions please call w edward williams senior technical reviewer cc intl br1 15see page of letter from taxpayer’s representative dated date b 16we note that country 1’s competent_authority certified that corp b was qualified to receive benefits under treaty however country 1’s determination is not binding on the united_states see notice_94_85 c b accordingly the discussion of whether corp a is entitled to benefits under treaty is relevant for determining whether corp b is entitled to benefits under treaty
